Citation Nr: 1522858	
Decision Date: 05/08/15    Archive Date: 06/11/15

DOCKET NO.  07-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service connected bilateral hip disabilities.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service connected bilateral hip disabilities.

4.  Entitlement to service connection for depressive disorder, not otherwise specified (claimed as depression), to include as secondary to service connected disabilities.
 
5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision and a July 2011 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2008, the Veteran testified at a travel Board hearing before a different Veterans Law Judge, who is no longer employed by the Board, regarding the issue of entitlement to TDIU.  Then, in March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge regarding all issues on appeal.  Transcripts of these hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability; a left shoulder disability; depressive disorder, not otherwise specified; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 1990, the RO denied the Veteran's claim of entitlement to service connection for a low back disability. 

2.  Evidence received since the October 1990 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's request to reopen the claim of service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim of entitlement to service connection for a low back disability was originally denied in an October 1990 rating decision.  The RO denied the claim because there was no evidence to show that the condition was incurred during or as a result of the Veteran's military service. 

Then in December 2010, the Veteran filed a claim to reopen the previously-denied claim of entitlement to service connection for a low back disability.  In a July 2011 rating decision, the RO declined to reopen the claim of service connection, finding that the Veteran had not submitted new and material evidence.  However, the RO noted that the Veteran is seeking service connection on the basis of a new theory of entitlement, specifically, he is claiming that his low back condition resulted either from his period of service or as secondary to his bilateral hip disabilities.  Regardless of whether the AOJ reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The pertinent evidence added to the record since the last final denial includes additional VA treatment records, reports of VA examinations, statements from the Veteran, and the March 2015 Board hearing transcript.  The Veteran testified regarding the etiology of his back disability during his March 2015 Board hearing.  He stated that he injured his back when he fell and injured his hips in service.  He stated that he has experienced pain in his back since the injury in service.  Relevant statements from the Veteran also include his contention that the low back disability is caused or aggravated by his bilateral hip disabilities.  The Veteran also claimed that he was previously advised by his doctor that his back disability was due to the in-service injury.  The Veteran also stated that he was scheduled for an upcoming appointment with his physician, at which time he planned to discuss the link between his back disability and his injury in service or a link between his back disability and his service-connected hip disabilities.  

In this case, the evidence added to the record since the last final denial supports the nexus element of his claim of entitlement to service connection for a low back disability.  The Veteran's lay statements, including what he had reportedly been advised by his physician, regarding the relation of his low back disability to his bilateral hip disabilities or to his in-service injury are new.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the claim in triggering the duty to assist were the claim reopened.  Because the evidence is presumed to be credible, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for a low back disability.  See Kutscherousky, 12 Vet. App. at 371.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim of service connection for a low back disability will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disability; the appeal is granted to this extent.  
REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection for a low back disability, a left shoulder disability, depressive disorder, and entitlement to TDIU.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Low back disability

The Veteran is seeking service connection for a low back disability on the basis that he developed the condition while on active duty, or in the alternative, he is claiming that his current low back disability is secondary to his service-connected hip disabilities.  

As discussed above, during his March 2015 Board hearing, the Veteran reported that he injured his back in service when he was stepping out of his vehicle, missed his step, and fell and hit a rock.  The Veteran also testified that he has experienced the same symptoms and pain since he was on active duty.  He stated that the pain is worse now because the sensation comes from "bone on bone."  The Veteran indicated that he began seeking treatment at some point in the 1990s for his back symptoms; he reported that he did not have a primary care physician at that time.  The Veteran denied taking any medication for his back, stating that he takes a lot of medication so he tries to take Motrin or Etodolac for the pain.  Finally, the Veteran stated that his doctor related the current back problem to his in-service injury in 2002 and that he planned to discuss the issue with his physician at an upcoming appointment.

To date, the records the Veteran discussed at his hearing have not been associated with the record.  On remand, these as well as any other outstanding and relevant VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

In addition, the Board notes that the Veteran underwent a VA examination in January 2011 concerning this claim of service connection.  The examiner noted that the Veteran had an "obvious stiff back, pain on motion and movement with his hips."  The Veteran had flexion to 55 degrees with pain and was unable to fully extend, lacking about 5 degrees coming to the vertical.  The Veteran had 20 degrees left flexion and 15 degrees right flexion; he had 20 degrees rotation to the left and right without any complaints of discomfort.  The examiner noted that X-rays of the lumbar spine show severe L5-S1 degenerative disk disease with "a little retro listhesis and straightening of his lordosis."  The examiner opined that there "is no evidence to support that the low back is in any way secondary to his hips."  The examiner further stated that there is no evidence to support a causation or result factor that the hips are in any way related to or causative to the back problem.  

The Board finds that the January 2011 VA examination is inadequate to the extent that the examiner did not address whether the Veteran's low back disability was aggravated by his service-connected hip disabilities.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for a low back disability, a new examination and opinion is necessary. 




Left shoulder disability

The Veteran is seeking service connection for a left shoulder disability on the basis that he developed the condition due to his period of active service, or in the alternative, due to his service-connected bilateral hip disabilities.

VA treatment records indicate that the Veteran has been seen regarding complaints of his left shoulder pain.  In May 2008, the Veteran was seen regarding a complete tear of the supraspinatus with marked atrophy and retraction, as well as a full thickness tear of the superior half of the subscapularis with extension into the rotator interful, an intrasubstance tear and tendinitis of the long head biceps tendon, hypertrophic degenerative arthritis of the acromioclavicular joint with spurring, and associated moderate joint effusions and synovitis.  An April 2010 VA treatment record included an MRI that revealed that the Veteran had a "complete rupture of the supraspinatus with three centimeters in retraction and minimal atrophy."  The examiner also found partial thickness tearing of the articular surface of the anterior infraspinatus.  In addition, the superior half of the subscapular was also torn and there was evidence of severe atrophy of the subscapularis.  In addition, X-rays showed narrowing of the acromiohumeral distance suggesting underlying rotator cuff pathology.  

During his March 2015 Board hearing, the Veteran indicated that he injured his left shoulder because since his accident he has overcompensated for the injury to his right hip by using his left arm and left side to complete tasks.  Therefore, he stated, that his left shoulder has gotten more wear and deteriorated over time.  The Veteran also reported that during the same accident where he contends he injured his hips and back, he pulled something in his shoulder, too, because he was holding a rope.  The Veteran further reported that he was involved in an altercation with a police officer in 2000 and in a car accident in 2002.  The Veteran reported that he was going to his physician to ask the physician to "link" his current shoulder disability to service or to his service-connected bilateral hip disabilities.  

As noted above, to date, no additional VA or private treatment records have been associated with the record, to include any records generated after the March 2015 Board hearing.  On remand, these as well as any other outstanding and relevant VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

In addition, the Board notes that the Veteran has not yet been provided a VA examination regarding the etiology of his left shoulder disability, to include whether the claimed shoulder disability is caused by or related to service or caused or aggravated by the service-connected bilateral hip disabilities.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether his current left shoulder condition is related to his bilateral hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Depressive disorder

The Veteran is also seeking service connection for depressive disorder on the basis that he developed the condition as a result of the limitations he faces due to his service-connected disabilities.  

The Veteran was provided a VA examination in May 2011.  At that time, the examiner opined that depressive disorder was not found.  In elaborating, the examiner opined that he did not find that the Veteran had depression specifically secondary to his service-connected bilateral hips.  The examiner stated that he may have some issues related to the fact that he is not working, but he noted that there was a long history of substance abuse documented in the treatment records.  Additionally, the examiner noted that the Veteran did not begin getting mental health treatment until March of the previous year, but that the Veteran's hip disabilities have been persistent for a significantly greater period of time.  Overall, the examiner opined that he believed the Veteran's depression is related to a number of factors and that the symptoms do not preclude employment.  

Additional VA treatment records indicate that the Veteran has been seen for mental health treatment since at least January 2004.  At that time, he was diagnosed with adjustment disorder.  In May and June 2010, he was diagnosed with adjustment disorder and assigned a GAF score of 45.  In June 2011, the Veteran was diagnosed with depressive disorder not otherwise specified, and assigned a GAF score of 45.  The examiner opined that the Veteran's symptoms had "gone beyond the time of a simple adjustment disorder."  In October 2011, the Veteran was diagnosed with a mood disorder, not otherwise specified and assigned a GAF score of 25.  In later treatment records dating back to March 2012, the Veteran has been diagnosed with depressive disorder, not otherwise specified.  In January 2013, the Veteran was assigned a GAF score of 45 and the clinician noted that the Veteran was struggling "physically" which the Veteran feels "really impacts" his emotional mood.  

In light of the evidence that shows the Veteran has a current diagnosis of depressive disorder, not otherwise specified, and the indication that this disorder may be related or aggravated by the Veteran's service-connected disabilities, the Board finds that the Veteran should be afforded another VA psychiatric examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

The Veteran's claim for a TDIU due to service-connected disabilities is inextricably intertwined with the claims for service connection for a low back disability, a left shoulder disability, and depressive disorder.  This is so because, any potential award of service connection for any of the Veteran's claimed disabilities could potentially affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC should also obtain any outstanding VA treatment records, to include any records from appointments dated after the March 2015 Board hearing, specifically those relating to his low back and left shoulder conditions.  All efforts to obtain these records must be documented in the claims file.

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA examination regarding the nature and etiology of the Veteran's low back disability.  The claims file [including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was (I) caused or related to his period of active service, or (II) caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected bilateral hip disabilities.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (b) the increased manifestations of the low back disability that are proximately due to the service-connected bilateral hip disabilities.  The Veteran claims that he injured his back at the same time he injured his hips in service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Schedule the Veteran for a VA examination regarding the nature and etiology of the Veteran's left shoulder disability.  The claims file [including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was (I) caused or related to his period of active service, or (II) whether it was caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected bilateral hip disabilities.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (b) the increased manifestations of the left shoulder disability that are proximately due to the service-connected bilateral hip disabilities.  The Veteran contends that he injured his left shoulder during the same time he injured his hips in service, or alternatively, his left shoulder is due to overcompensating for the injury to his right hip by using his left arm and left side to complete tasks.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of the Veteran's depressive disorder, not otherwise specified.  The claims file [including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder, not otherwise specified, was caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected disabilities.  If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's depressive disorder found prior to aggravation; and (b) the increased manifestations of the depressive disorder that are proximately due to the service-connected disabilities.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate of the issues of entitlement to service connection for a low back disability, a left shoulder disability, and depressive disorder, as well as entitlement to TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


